NUMBER 13-13-00708-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

                         IN RE CAROLYN CASTERLINE


                     On Petition for Writ of Mandamus
                and Motion for Emergency Temporary Relief.


                                       ORDER
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Per Curiam Order

      Relator, Carolyn Casterline, filed a petition for writ of mandamus and motion for

emergency temporary relief in the above cause on December 20, 2013. Relator

contends that the trial court abused its discretion by granting a motion to reconsider and

reopen an expedited foreclosure proceeding after it had already denied the application

for expedited foreclosure. See TEX. R. CIV. P. 736.8(c).

      The Court, having examined and fully considered the motion for emergency

temporary relief, is of the opinion that said motion should be granted. The motion for
emergency relief is hereby GRANTED, and the trial court’s order of October 18, 2013

and all foreclosure proceedings, including but not limited to the foreclosure sale set for

January 7, 2014, are ordered STAYED pending further order of this Court, or until the

case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an

order granting temporary relief is effective until the case is finally decided.”). The Court

requests that the real party in interest, OneWest Bank, FSB, or any other persons or

entities whose interest would be directly affected by the relief sought, by and through

counsel, file a response to the petition for writ of mandamus on or before the expiration

of ten days from the date of this order. See id. R. 52.4, 52.8.

       IT IS SO ORDERED.


                                                        PER CURIAM




Delivered and filed the
23rd day of December, 2013.




                                                2